Title: To Thomas Jefferson from Mann Page, 29 May 1801
From: Page, Mann
To: Jefferson, Thomas


               
                  my dear Sir
                  Mann’s field May 29th. 1801
               
               I am applied to by Major John Verminet to introduce him to your Acquaitance. He is a Gentleman of Letters, I have known him as such for several Years. He came into the Country in the begining of 1776, & was Assistant with Genl. Kosciosko in fortifying Ticondedoga. In which Station, he then acted as a Captn of Engineers. In the Year following, at the Request of Genl. Washington he was appointed Major of Engineers, in which Situation he continued to the End of the War, & has since served in the same Capacity. His Object is, (if it is the Design of the Executive properly to fortify the Chesapeak) to be appointed to that Business togather with that of Norfolk & a Part of James River. If such an Appointment is necessary I venture to recommend Majr Verminet as a proper Person to fill it
               With sincere regard I am your Friend
               
                  
                     Mann Page
                  
               
               
                  I enclose you a little Piece of his
               
            